o © SD On FP DH HO

No We) NO NO No bo NN we) — et — eh paket
oOo ND A SP WO NY K& DO Oo mDHnN DH A BP W NY | O&O

Case 2:19-cr-00259-JCC Document 6 Filed 01/21/20 Page 1of5

——FIED = =____ENTERED
—— LODGED —_RECEIVED

JAN 21 2020

AT SEA
CLERK US. STRICT Ci

BY

WESTERN DISTRICT OF NSTON ory

UNITED STATES DISTRICT COURT FOR THE
_ WESTERN DISTRICT OF WASHINGTON
AT SEATTLE .

UNITED STATES OF AMERICA,
Plaintiff

V.
RYAN S. HERNANDEZ,

also known as “RyanRocks,”
also known as “Ryan West,”

Defendant.

 

 

 

 

The United States Attorney charges that:
COUNT 1

NO. CR19-259JCC

SUPERSEDING INFORMATION

(Computer Fraud and Abuse) |
1, The defendant, RYAN S. HERNANDEZ, also known as “RyanRocks” and

video games and consoles.

Superseding Information - 1
United States v. Ryan S. Hernandez

“Ryan West,” a resident of Palmdale, California, committed the successful intrusion of
protected computers and servers of a victim company, namely, Nintendo Co., Ltd., and |
its U.S. subsidiary, Nintendo of America (collectively, “Nintendo”. RYAN S.
HERNANDEZ targeted Nintendo and specifically data and files related to its array of |

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
o me NHK OH FF WY YN

NO NO BN HN KN HN KB DN Dow mm et et
ons DN NA BP W NYO KF CO OO BN HDB NH FBP W NO ww SO

 

 

Case 2:19-cr-00259-JCC Document 6 Filed 01/21/20 Page 2 of 5

2. RYAN S. HERNANDEZ, through the use of stolen credentials and
certificates, accessed without authorization various protected servers belonging to
Nintendo, including multiple servers located in the Western District of Washington and
elsewhere. |

3. Through such unauthorized server access, RYAN S. HERNANDEZ
downloaded thousands of files, including proprietary developer tools and non-public
information relating to pre-release or unreleased products and pre-production testing and
development of various retail titles.

4. RYAN S. HERNANDEZ both used the stolen data and files for his own
purposes, including to modify Nintendo consoles and to access pirated and unreleased
video games, and further disseminated to others stolen data and information about
Nintendo’s internal computer network and its products.

5. Beginning in or about June 2018, and continuing until at least on or about
June 19, 2019, at Redmond, within the Western District of Washington, and elsewhere,
the defendant, RYAN S. HERNANDEZ, intentionally accessed a computer without
authorization, to wit, a server containing information belonging to Nintendo, and thereby
obtained information from a protected computer, and the value of the information
obtained exceeded $5,000.

All in violation of Title 18, United States Code, Section 1030(a)(2)(C) and
(c)(2)((B)(iii). | |

COUNT 2
(Possession of Child Pornography)

6. Beginning on a date unknown but continuing until at least on or about
June 19, 2019, at Palmdale, California, within the Central District of California, and
elsewhere, the defendant, RYAN S. HERNANDEZ, knowingly possessed matter that
contained visual depictions, the production of which involved the use of minors engaging
in sexually explicit conduct and the visual depictions were of such conduct, that had been
mailed and shipped and transported in and affecting interstate and foreign commerce by

Superseding Information - 2 UNITED STATES ATTORNEY

j 700. STEWART STREET, SUITE 5220
United States v. Ryan S. Hernandez SEATTLE, WASHINGTON 98101

(206) 553-7970

 
So fe NTH Hn FP W NY

NO wo bw NH HN WN NY NY NY kB HH FS HS 8B 8B et
on KN ON BP WHO NYO S& CO OH ADD A PW DYNO —& OS

 

 

Case 2:19-cr-00259-JCC Document 6 Filed 01/21/20 Page 3 of 5

any means, including by computer, and which had been produced using materials that
had been mailed and shipped and transported in and affecting interstate and foreign
commerce by any means, including by computer, and the depictions of child pornography
involved include images of a prepubescent minor and a minor who had not attained 12
years of age. .
All in violation of Title 18, United State Code, Section 2252(a)(4)(B) and (b)(2).
ASSET FORFEITURE ALLEGATION
(Count 1) |

7. The allegations contained in Count 1 of this Superseding Information are
hereby realleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to Title 18, United States Code, Sections 982(a)(2)(B) and 1030(i).. Upon
conviction of the offense charged in Count 1, the defendant, RYAN S. HERNANDEZ,
shall forfeit to the United States any property constituting, or derived from, proceeds he
obtained, directly or indirectly, as the result of the offense. The defendant shall also
forfeit his interest in any personal property that he used or intended to use to commit or to

facilitate the commission of the offense, including but not limited to:

a. One Seagate external hard drive, serial no. Z84112WS;
b. One Apple Macbook, serial no. COAMN8TDFD57;
C. Nintendo Switch console, serial no. XAW10001300634;
d. Nintendo Switch console serial no. XAW10021377616;
e. IS-Nitro-Emulator, serial no. 08050639); and
f. NDEV wireless device, serial no. NUA2008906S).
(Count 2)
8. The allegations contained in Count 2 of this Superseding Information are

hereby realleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to Title 18, United States Code, Section 2253(a). Upon conviction of the
offense charged in Count 2, the defendant, RYAN S. HERNANDEZ, shall forfeit to the

United States any property, real or personal, used or intended to be used to commit or to

Superseding Information - 3 UNITED STATES ATTORNEY

i a 700 STEWART STREET, SUITE 5220
United States v. Ryan S. Hernandez SEATTLE, WASHINGTON 98101

(206) 553-7970
So Oo SN DH AW FP WD NH

MN NY NY NY NY NN NN kB BB Be ee ee ee
oN NN BW NHN KF& oO Oo OHI DN BR WH KF CO

 

 

Case 2:19-cr-00259-JCC Document 6 Filed 01/21/20 Page 4of 5

promote the commission of such offense, or any property traceable to such property; any
property, real or personal, constituting or traceable to gross profits or other proceeds
obtained from such offense; and any visual depiction described in Title 18, United States
Code, Sections 2251, 2251A, 2252, 2252A, 2252B, or 2260, or any book, magazine,
periodical, film, videotape, or other matter which contains any such visual depiction,
which was produced, transported, mailed, shipped, or received, in violation of
Chapter 110, Title 18, United States Code, including but not limited to the following:

a. One Seagate external hard drive, serial no. Z84112WS; and

b. One Apple Macbook, serial no. COMMN8TDFDS57.

9. Substitute Assets. If any of the above-described forfeitable property, asa
result of any act or omission of the defendant,
cannot be located upon the exercise of due diligence;

a.
b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
€. has been commingled with other property which cannot be divided
without difficulty;

H/

HI

H/

Superseding Information. - 4 | UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

United States v. Ryan S. Hernandez
 

oc Oo NN ON Fe WD YH

wo NO HO NY NH HN NY NN HD HH HH BS KF FE FE Ee
Co QIAN EE WONH HEH SOM NI DAUR wWwNH SK

 

 

Case 2:19-cr-00259-JCC Document 6 Filed 01/21/20 Page 5of5

it is the intent of the United States to seek the forfeiture of any other property of the
defendant up to the value of the above-described forfeitable property pursuant to Title 21,
United States Code, Section 853(p).

DATED this _Z | day of January, 2020.

 

Ge T. MORAN
United States Attorney

CQ Foy

ANDREW C. FRIEDMAN
Assistant United States Attorney

}
~}
.

STEVEN T. MASADA
Assistant United States Attorney

Superseding Information - 5 UNITED STATES ATTORNEY

j 700 STEWART STREET, SUITE 5220
United States v. Ryan S. Hernandez SEATTLE, WASHINGTON 98101

(206) 553-7970
